UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2409



In Re: JOHN A. ANDREWS,

                                                           Debtor.
_________________________


JOHN A. ANDREWS,

                                            Plaintiff - Appellant,

          and


JOHN A. ANDREWS, II,

                                                        Plaintiff,

          versus


NATIONSBANK, N.A.; RIGGS NATIONAL BANK,

                                                      Defendants,

          and


RICHARD G. HALL,

                                               Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-97-1092-A, BK-92-14879-AT)
Submitted:    July 30, 1998              Decided:   August 12, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Gormly Travell, TUCKER, FLYER & LEWIS, Washington, D.C., for
Appellant. Richard G. Hall, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing as

moot his appeal from the bankruptcy court’s order approving settle-

ment of a lawsuit that was pending in the Superior Court of the

District of Columbia. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Andrews v. Hall, Nos.

CA-97-1092-A; BK-92-14879-AT (E.D. Va. Sept. 30, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                2